Allow me to congratulate
the President on his election to preside over the
General Assembly at its sixtieth session. I wish to
assure him and his colleagues in the Bureau of my
delegation’s support as he guides our deliberations.
Allow me also to thank his predecessor, Mr. Jean Ping
of Gabon, for his effective leadership at the fifty-ninth
session of the Assembly.
In addition, let me take this opportunity to extend
my country’s deep sympathy and condolences to all
Governments and peoples that have suffered tragic
losses of life and destruction of property as a result of
acts of terrorism and natural and man-made disasters.
At this general debate, I wish to address the
Assembly on a matter of grave and immediate
importance to my country that has serious
consequences for the supremacy of international law
and the maintenance of regional peace and security.
Almost four years after the decision of the
Eritrea-Ethiopia Boundary Commission, the dark
clouds of war once again hang over my country. The
legal provisions of the Algiers Agreement, the legal
underpinnings of the independent arbitration process
and the manner in which that process was established,
and the unequivocal decision of the Boundary
Commission are all too well known to be repeated
here. But allow me to cite the cardinal elements of the
Algiers Agreement to refresh members’ memories.
Article 4.15 of the Algiers Agreement explicitly
states,
“The parties agree that the delimitation and
demarcation determinations of the Commission
shall be final and binding. Each party shall
respect the border so determined, as well as the
territorial integrity and sovereignty of the other
party.”
I must stress here that violation of the Agreement
represents nothing less than blatant disrespect for the
territorial integrity and sovereignty of a United Nations
Member State.
In the sixteenth report on the work of the
Boundary Commission of February 2005, when the
Commission was forced to close down its field offices
in Eritrea and Ethiopia, it warned that,
“... the line of the boundary was legally and
finally determined by its Delimitation Decision of
13 April 2002. Though undemarcated, this line is
binding upon both Parties, subject to the minor
qualifications expressed in the Delimitation
23

Decision, unless they agree otherwise. Conduct
inconsistent with this boundary is unlawful.”
(S/2005/142, Annex I, para. 33)
The Boundary Commission’s decision should not
be tampered with. In that regard, article 4.2 of the
Algiers Agreement unambiguously stipulates that,
“The parties agree that a neutral Boundary
Commission composed of five members shall be
established with a mandate to delimit and
demarcate the colonial treaty border based on the
pertinent colonial treaties (1900, 1902 and 1908)
and applicable international law. The
Commission shall not have the power to make
decisions ex aequo et bono.”
The situation with which we are now confronted
is therefore not an intractable border dispute requiring
the flexibility of the parties. It is squarely a grave
matter of an illegal and forcible occupation of the
sovereign territory of Eritrea, a United Nations
Member State, in clear violation of Article 2.4 of the
United Nations Charter.
Ethiopia is not only occupying the village of
Badme and other sovereign Eritrean territory; it also
continues to build illegal settlements in those areas
with a view to, in the words of Secretary-General Kofi
Annan, creating facts on the ground.
Ethiopia’s unrestrained assault on the rule of law
and the sanctity of treaty agreements will have severe
consequences not only for the people of the two
neighbouring countries and the Horn of Africa but,
through the bad precedent it sets, also for other
countries and regions, as well as for the credibility and
the legitimacy of the United Nations. Yet Ethiopia’s
acts of occupation continue to be tolerated by the
United Nations and the other guarantors of the Algiers
Agreement.
Paragraph 14 of the Agreement on Cessation of
Hostilities (S/2000/601, annex), which is an integral
component of the Algiers Agreement, specifies that
“OAU and the United Nations commit themselves
to guarantee the respect for this commitment of
the two Parties until the determination of the
common border ... This guarantee shall be
comprised of:
“(a) Measures to be taken by the
international community should one or both
of the Parties violate this commitment,
including appropriate measures to be taken
under Chapter VII of the United Nations
Charter by the United Nations Security
Council;”.
The United Nations and the African Union, as
guarantors, are parties to the treaty. They have
obligations to ensure implementation of the Algiers
Agreement without preconditions. In the event that
either Eritrea or Ethiopia fails to implement the
Agreement, the United Nations is empowered by the
Agreement to invoke Chapter VII of the Charter with
respect to the reneging party.
The treaty agreement must be enforced and the
numerous international instruments must be applied in
order to end occupation and restore legality. The
Security Council is mandated to maintain peace and
security, inter alia, by eliminating all forms of
occupation. Unfortunately, the United Nations and
some members of the international community have so
far been advancing arguments that are irrelevant to the
issue and are in contravention of international law in
order to decline from taking the appropriate action.
Existing and aspirant members of the Security
Council — both permanent and non-permanent — must
fully appreciate the fact that the cardinal principle of
the Charter is that membership of the Security Council
must be considered as service to humanity and the
cause of peace and not as a means to promote and
protect their own interests or the interests of their
allies. They must uphold the sacred trust to protect the
credibility and viability of the United Nations.
Respect for international agreements has been,
and must continue to be, the foundation of the principle
of peaceful coexistence among nations. Any
compromise on that principle will result in the erosion
of trust in the international system and will severely
damage the functioning of the United Nations.
Eritrea and Ethiopia may soon be dragged once
again into a new phase of armed conflict. Yet, there is
still an opportunity for a peaceful resolution if the
United Nations honours its treaty obligations and
addresses the one core issue, Ethiopia’s illegal
occupation of sovereign Eritrean territory. If the United
Nations fails to reverse the occupation, it will be as
responsible as Ethiopia for any renewed armed conflict
and its consequences.
24

At this juncture, I wish to remind the Assembly
that the United Nations has betrayed the Eritrean
people twice during the past 60 years. This would be
the third betrayal if it does not respect its treaty and
Charter obligations by settling this occupation through
peaceful means.
In conclusion, I wish to inform the Assembly
categorically that Eritrea is determined, and has the
right, to defend and preserve its territorial integrity by
any means possible.